3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 preamble is directed to a system for a distributed real-time map reduce. However the body of the claim is not related to any distributed real-time map reduce. Lines 7-8 are unclear. What is considered “a predetermined partition result of a set of predetermined partition results”?The claim seems to merely results in “determining a new value for a predetermined partition result” and providing an indication to “a service node” of the new value. It is not clear what the new value represents and how it is determined. The specification paragraph 0041 merely repeats the claim language regarding the “new value” without further explanation. Furthermore, which node is the selected service node? What criteria are used in the selection of the service node? As written the partition data is stored on a partition of the plurality of partitions on the first node. The set of predetermined partition results is also stored by the partition. Thus, it is unclear how the partition data is related to the set of predetermined partition results and what is considered “an indication that a change has occurred to partition data”.  
Claim 2 merely recites the service node is configured to receive the task from the client application system.
Claim 3 “provide a request for a partition result to a plurality of partitions” is unclear. What result is being requested? Note there is a set of predetermined partition results stored by the partition per lines 7-8 of parent claim 1.
Claim 4 “a plurality of partition results” is unclear. What do partition results represent? Which partition results are part of the set of predetermined partition results?
Claim 5 “execute a service node reduce to determine a service node result” is unclear. How is “a service node reduce” performed?
Claim 6 “querying a set of predetermined service node results stored by the service node” is unclear. What does the query request ?
Claim 7 merely recites each node stores the set of predetermined service node results.
Claim 8 merely detects a change to a predetermined partition result and provides the change to the service node for update.
Claim 9 merely repeats a limitation of parent claim 1 of storing a set of predetermined node results.
Claim 10 recites “the partition is configured to” perform certain tasks. It is not clear how the partition detects a change to a predetermined partition results and provides it to the first node. Note the partition is part of the first node as recited in parent claim 1.
Claim 11 is unclear. The partition is again part of the first node as recited in parent claim thus it is not understood what applicant meant by the first node configured to receive a changed partition result from the partition. Furthermore what does “a predetermined node result of a set of predetermined node result” encompass? Where is it stored?
Claim 12 merely recites “each node of the set of nodes is configured to store a set of predetermined node results”. Does applicant intend to mean each node stores a specific set of predetermined node results? 
Claim 13 “a predetermined node result” is unclear. Is each node associated with its predetermined node result? Furthermore, it is not clear what is meant by “execute a service node reduce to determine a service node result”.  
Claim 14 seems to merely respond to a request for a predetermined node result. 
Claim 15 is unclear. The selection of the service node seems purely subjective.
Claim 16 merely specifies service nodes comprise different nodes.
Claim 17 merely specifies the partitions are part of a data fabric.
Thus, although the dependent claims add more details, they are not sufficient to cure the deficiencies of their parent claim.
Claims 18-19 essentially correspond to a method and computer program product for system claim 1 respectively, thus contain similar defects.
Art rejection is not being applied to claims 1-19 because the limitations cannot be ascertained.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhattacharjee et al (US 20180089262) teach processing queries against a common storage utilizing dynamically allocated partitions operating on one or more worker nodes. The common storage can include one or more data stores, which collectively contain a data set divided across multiple buckets of data. To query the common storage, a query coordinator can retrieve metadata regarding the multiple buckets, in order to determine a subset of buckets that are potentially relevant to a query. The query coordinator can then dynamically allocate partitions operating on worker nodes to retrieve and intake individual buckets of the subset into a phased search process. The dynamic allocation can be selected to maximize parallelization of the buckets across partitions, thus increasing a speed at which the common storage can be searched.
Pal et al (US 10353965) teach a technique that can be performed in a distributed computer network. The technique can include a data index and query system that receives search query, defines a search scheme for applying the search query on distributed data storage systems including an internal data storage system of the data index and query system and an external data storage system. The internal data storage system stores data as time-indexed events including respective segments of raw machine data. The data index and query system can transfer a portion of the search scheme to a search service, which can return search results obtained by application of the search scheme to the distributed data storage systems including the internal data storage system and the external data storage system. Lastly, the search results or data indicative of the search results can be output on a display device to the user.
David J. DeWitt et al, “Split Query Processing in Polybase”, SIGMOD’13, June 22–27, 2013, New York, New York, USA. Copyright © ACM 978-1-4503-2037-5/13/06. 12 pages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        26 September 2022